TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-03-00178-CV



                  In re Anderson County, Angelina County, Bell County, et al.




                        ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Relators1 filed with this Court a petition for writ of mandamus. We deny the relators=

petition for writ of mandamus. See Tex. R. App. P. 52.8(a).




                                                __________________________________________

                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Justice Puryear dissents and would grant the petition for writ of mandamus, based on section 15.015 of the
civil practice and remedies code. Tex. Civ. Prac. & Rem. Code Ann. ' 15.015 (West 2002).


        1
         Relators consist of Anderson County, Angelina County, Bell County, Brazos County, Calhoun
County, Cameron County, Cherokee County, Coryell County, Denton County, Ector County, Ellis County,
Galveston County, Grayson County, Gregg County, Guadalupe County, Hays County, Henderson County,
Hidalgo County, Hopkins County, Houston County, Hunt County, Johnson County, Kaufman County, Kerr
County, Kleberg County, Liberty County, Lubbock County, McLennan County, Medina County, Midland
County, Moore County, Nacogdoches County, Nolan County, Orange County, Panola County, Parker
County, Polk County, Randall County, Rusk County, San Patricio County, Smith County, Tom Green
County, Val Verde County, Victoria County, Walker County, Washington County, Webb County, Wichita
County, Williamson County, and Wise County.
Filed: April 10, 2003